Title: From Alexander Hamilton to Elias B. Dayton, 13 November 1799
From: Hamilton, Alexander
To: Dayton, Elias


          
            Sir,
            NY. Nov. 13th. 99
          
          Col. Smith informs me that the requisite quantity of bricks and stones not having been furnished by the Contractor he has been driven to the necessity of procuring them himself.
          I regret very much that this should have been the case as it will probably lead to extra expen has put things out of their regular course, and will probably lead to extra expense.
          With—
          Elias B. Dayton Eqr.
        